     Case 2:20-cv-02239-GMN-VCF Document 25 Filed 02/08/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association as Trustee for Terwin Mortgage Trust
 7   2004-13 ALT, Asset-Backed Certificates, TMTS Series 2004-13ALT
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION AS                 Case No.: 2:20-cv-02239-GMN-VCF
     TRUSTEE FOR TERWIN MORTGAGE
11   TRUST 2004-13 ALT, ASSET-BACKED
12   CERTIFICATES, TMTS SERIES 2004-                   STIPULATION AND ORDER TO
     13ALT,                                            EXTEND TIME PERIOD TO RESPOND
13                                                     TO MOTIONS TO DISMISS [ECF Nos.
                           Plaintiff,                  18-20]
14          vs.
15                                                     [First Request]
     FIDELITY NATIONAL TITLE GROUP,
16   INC.; CHICAGO TITLE INSURANCE
     COMPANY; TICOR TITLE OF NEVADA,
17   INC.; DOE INDIVIDUALS I through X; and
18   ROE CORPORATIONS XI through XX,
     inclusive,
19
                          Defendants.
20
21          Plaintiff, U.S. Bank National Association as Trustee for Terwin Mortgage Trust 2004-13
22   ALT, Asset-Backed Certificates, TMTS Series 2004-13ALT (“U.S. Bank”), Specially-
23   Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and Defendants Chicago
24   Title Insurance Company (“Chicago Title”), and Ticor Title of Nevada, Inc. (“Ticor”,
25   collectively “Defendants”), by and through their counsel of record, hereby stipulate and agree as
26   follows:
27          1. On December 9, 2020, U.S. Bank filed its Complaint in Eighth Judicial District
28                Court, Case No. A-20-826129-C [ECF No. 1-1];



                                                Page 1 of 3
     Case 2:20-cv-02239-GMN-VCF Document 25 Filed 02/08/21 Page 2 of 3




 1         2. On December 10, 2020, Chicago Title filed its Petition for Removal to this Court
 2            [ECF No. 1];
 3         3. On January 25, 2021, Chicago Title filed a Motion to Dismiss [ECF No. 18];
 4         4. On January 25, 2021, Fidelity also filed a Motion to Dismiss [ECF No. 19];
 5         5. On January 25, 2021, Ticor also filed a Motion to Dismiss [ECF No. 20];
 6         6. U.S. Bank’s deadline to respond to Defendants’ Motions to Dismiss is currently
 7            February 8, 2021;
 8         7. U.S. Bank’s counsel is requesting an extension until March 10, 2021, to file its
 9            response to the pending Motions to Dismiss;
10         8. This extension is requested to allow U.S. Bank additional time to finalize and file its
11            response to the pending Motions to Dismiss as lead handling counsel for U.S. Bank
12            continues to recover from an unexpected medical emergency.
13         9. Counsel for Defendants does not oppose the requested extension;
14   ///
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-02239-GMN-VCF Document 25 Filed 02/08/21 Page 3 of 3




 1          10. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 8th day of February, 2021.         DATED this 8th day of February, 2021.

 5    WRIGHT, FINLAY & ZAK, LLP                     SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                        /s/ Kevin S. Sinclair
 7    Lindsay D. Robbins, Esq.                      Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                          Nevada Bar No. 12277
 8    7785 W. Sahara Ave., Suite 200                16501 Ventura Boulevard, Suite 400
 9    Las Vegas, NV 89117                           Encino, California 91436
      Attorneys for Plaintiff, U.S. Bank National   Attorney for Defendants, Fidelity National
10    Association as Trustee for Terwin Mortgage    Title Group, Inc., Fidelity National Title
      Trust 2004-13 ALT, Asset-Backed               Insurance Company, and Ticor Title of
11    Certificates, TMTS Series 2004-13ALT          Nevada, Inc.
12
13
14
                                                     IT IS SO ORDERED.
15
                                                                  8 day of February, 2021
                                                     Dated this ____
16
17
18                                                   ___________________________
19                                                   Gloria M. Navarro, District Judge
                                                     UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
